Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 06/17/2020 for application number 16/904,050. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims and certified copy of foreign priority application.
Claims 1 – 16 are presented for examination.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 – 6 are directly or indirectly depending from the method claim 1. And claims 3 - 6 are failed to further limit the method steps from which it depends.  
Claim 8 fails to further limit the subject matter of the claim upon which it depends. Claim 1, recites, “A power management method----comprising----.“ Thus, in order to infringe claim 1, a method comprising various steps must be performed. However, claim 8 recites component as, “the electronic device is a system-on-chip”. Therefore, claim 7 fails to further limit the method steps from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 6 and 8 – 9, 13 – 14 and 16 is/are rejected under 35 U.S.C. 1029a)(1) as being clearly anticipated by Thomas et al., US 20160147291 A1 [hereinafter as Thomas].
As to claim 1, Thomas discloses a performance management method [fig. 19] applied to an electronic device [100 system ] with a system processor [110, para 0023, fig. 1], comprising: sensing [by various temperature sensors 1626, 1638, 1644, fig. 16] a temperature [Tpch] of the electronic device [step 1902, para 00134, fig. 19]; determining [by comparing, step 1904, fig. 19] whether the temperature [Tpch] is greater than a first temperature setting value [Tth1][para 0136]; when the temperature [Tpch] is not greater than the first temperature setting value [Tth1], initiating a frequency increasing procedure [by de-assert 1st level throttling, step 1936, para 0135]; when the temperature [Tpch] is greater than the first temperature setting value [tth1][step 1908, para 0137], nd level throttling previously asserted, step 1940, para 0138]; and when the temperature [Tpch] is greater than the second temperature setting value [Tth2], initiating a second frequency reducing procedure [assert 2nd level of throttling, step1912, para 0138] or turning off the system processor.
As to claim 9, Thomas discloses an electronic device [a system, fig. 16], comprising: a temperature sensor [1644],configured to sense a temperature [para 0114]; a system processor [1610 processor] with an operating frequency [para 0117]; and a control module [1642 temperature comparison and management logic] electrically connected to the temperature sensor [1644] and the system processor [1610][para 0117, as shown in fig. 16], wherein when the temperature [Tpch] is less than a first temperature setting value [Tth1], the control module [1642] initiates a frequency increasing procedure [by de-asserting throttling] for the system processor [para 0117]; when the temperature [Tpch] is greater than the first temperature setting value [Tth1][para 0136]; when the temperature [Tpch] is not greater than the first temperature setting value [Tth1], initiating a frequency increasing procedure [by de-assert 1st level throttling, step 1936, para 0135], wherein the second temperature setting value [Tth2] is greater than the first temperature setting value [Tth1][based on steps 1908 and 1910, nd level of throttling, step1912, para 0138] or turns off the system processor.
As to claims 5 and 13, Thomas further discloses,  wherein when the temperature [Tpch] is greater than the second temperature setting value [Tth2], the control module [1642] first determines whether the operating frequency of the system processor is a minimum value [decision diamond 1710 check if minimum duty cycle is reached], and when the operating frequency [clock frequency] is not the minimum value [para 0117 – 0118], the control module initiates the second frequency reducing procedure [second level of throttling, para 0138]; and when the operating frequency of the system processor is the minimum value [para 0126. 0141], the control module turns off the system processor [in C0 state] [para 0028].
As to claims 6 and 14, Thomas further discloses, wherein the second frequency reducing procedure further comprises: the control module [1642] reduces the operating frequency [clock frequency] of the system processor to the minimum value [minimum duty cycle reached][para 0126].
As to claims 8 and 16, Thomas further discloses wherein the electronic device is a system-on-chip [SoC] [para 0013, 0022, 0037, 0068].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 4, 7, 10 – 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 20160147291 A1 [hereinafter as Thomas] in view of Tidwell et al., US 20190094938 A1.
As to claims 2 and 10, Thomas’s frequency increasing procedure fails to teach determining whether an operating frequency of the system processor is a maximum value; and when the operating frequency is not the maximum value, increasing the operating frequency of the system processor by a frequency amount according to a first time interval. 

Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas and Tidwell and before the effective filing date of the claimed invention, to combine and modify/include frequency increasing procedure as taught by Thomas to include determining whether an operating frequency of the system processor is a maximum value [step 606, fig. 6]; and when the operating frequency is not the maximum value [below maximum value][para 0036], increasing the operating frequency of the system processor by a frequency amount according to a first time interval [step 608, para 0036] as taught by Tidwell in order to obtain a system that increases memory command processing throughput to reduce the backpressure of the command queue [para 0036] and reduce power consumption of memory controller [para 0004]. 
One of ordinary skill in the art wanted to be motivated to modify frequency increasing procedure to include determining whether an operating frequency of the system processor is a maximum value [step 606, fig. 6]; and when the operating frequency is not the maximum value [below maximum value][para 0036], increasing the operating frequency of the system processor by a frequency amount according to a first time interval [step 608, para 0036] as taught by Tidwell in order to obtain a system that increases memory command processing throughput to reduce the backpressure of the 
As to claims 3 and 11, Thomas further teaches wherein the first frequency reducing procedure further comprises: reducing the operating frequency [by throttling] of the system processor by the frequency amount [first level throttling, para 0136].
As to claims 4 and 12, Thomas further teaches wherein when the first frequency reducing procedure [step 1906, assert first level throttling] is to be continuously initiated more than two times [step 1912 and 1920 assert second and third level throttling], there is a second time interval [duty cycle] between two adjacent moments at which the first frequency reducing procedure is initiated [para 0136, wherein the second time interval is less than the first time interval [para 0136, 0138 – 0139, fig. 19] .
As to claims 7 and 15, Thomas further teaches wherein the step of determining [monitoring, step 1902] whether the temperature [Tpch] is greater than the first temperature setting value [Tth1] is regularly performed according to a cycle time [duty cycle], and the cycle time is equal to the second time interval [para 0136].
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the 
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NITIN C PATEL/Primary Examiner, Art Unit 2186